IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 IN THE INTEREST OF: L.J.B., A MINOR           : No. 58 MAL 2018
                                               :
                                               :
 PETITION OF: A.A.R., NATURAL                  : Petition for Allowance of Appeal from
 MOTHER                                        : the Order of the Superior Court


                                         ORDER



PER CURIAM

       AND NOW, this 3rd day of April, 2018, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner, are:


          (1) Does 23 Pa.C.S. § 6303 et seq. allow a mother be found a
              perpetrator of “child abuse” in the event she is a drug addict
              while her child is a fetus[?]

          (2) Is the intent of 23 Pa.C.S. § 6386 limited to providing
              “protective services” to addicted newborns and their families
              and not so expansive to permit alcoholic or addicted mothers
              be found to have committed child abuse while carrying a child
              in her womb[?]
Petitioner’s “Motion for Leave to File Reply to Answer to Petition for Allowance of Appeal”

is GRANTED.